This cause came before the court upon the certification of the court of appeals that its judgment conflicted with the judgments of the Court of Appeals for Stark County in Smith v. Erie Ins. Group (1990), 61 Ohio App.3d 794, 573 N.E.2d 1174; the Court of Appeals for Stark County in Monnot v. Motorist Mut. Ins. Co. (Mar. 27, 1989), Stark App. No. CA-7632, unreported, 1989 WL 28687; the Court of Appeals for Lucas County in Hill v. State Farm Mut. Auto. Ins. Co. (Nov. 10, 1988), as amended (Nov. 22, 1988), Lucas App. No. L-87-382, unreported; and the Court of Appeals for Cuyahoga County in Tavzel v. Aetna Life & Cas. Co. (June 16, 1988), Cuyahoga App. No. 53931, unreported, 1988 WL 86717, upon the following questions:
“1. Whether the holding in the second paragraph of the Supreme Court’s decision in Sexton [v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 23 O.O.3d 385, 433 N.E.2d 555], supra, is limited to those situations where the insured has suffered damages arising from a legally enforceable financial obligation.
“2. Whether the action sought by individuals as in the present case is too remote from the intent of the legislators in enacting R.C. 3937.18.”
We find that the judgments of the courts of appeals do not conflict on the certified questions. Accordingly, the appeal is dismissed. State v. Parobek (1990), 49 Ohio St.3d 61, 550 N.E.2d 476.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Wolff, JJ., concur.
William H. Wolff, Jr., J., of the Second Appellate District, sitting for Resnick, J.